DETAILED ACTION
	This corrected notice of allowance is being issued to consider the Information Disclosure Statements filed on 12/27/18.
This office action is in response to the communication filed on November 19, 2021. Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-22 are allowed.
The prior art of record Watts (US Pub 2017/0230544) discloses generating log records reflecting work done by plurality of systems for multi-system operation instances, correlation associated with operation instances, storing log records containing attributes in audit log data store, and querying the audit log data store to return results to users,.
The prior art of record Modi (US Pub 2019/0028557) discloses storing correlation context for work performed.
The prior art of record Golan (US Pub 2006/0075492) discloses audit log rules associated with context attributes.

The prior art of record Chang (US Pub 2014/0337861) discloses log related to context state of operations and using the log to analyze correlation.
The prior art of record Mehta (US Pub 2017/0180403) discloses audit log containing context attributes enabling correlation and searching the log data.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1 and 15 such as “causing each system, of a plurality of systems involved in executing a particular multi- system operation instance of a multi-system operation, to generate log records that reflect work done by said each system as part of executing a respective portion of a plurality of portions of the particular multi-system operation instance, wherein the work done by each system of the plurality of systems includes storing, as part of its respective portion of the particular multi-system operation instance, a respective correlation context, and wherein the correlation context, stored by each system of the plurality of systems, (a) comprises values, of a set of context attributes, that describe a state of  the particular multi-system operation instance, and (b) is associated with the log records that reflect work done by said each system as part of executing the particular multi-system operation instance” in combination with “determining that one or more log records, generated by particular one or more systems of the plurality of systems, satisfy a particular audit log rule, wherein the particular audit log rule is associated with a particular context attribute of the set of context attributes, and in response to determining that the one or more log records satisfy the particular audit log rule: determining a particular value, for the particular context attribute, associated with the one or more log records, automatically storing the one or more log records into an audit log data store, identifying one or more additional log records that are associated with the particular value for the particular context attribute, and automatically storing the one or more additional log records in the audit log data store”.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 10 and 20 such as “causing each system, of a plurality of systems involved in executing a particular multi- system operation instance of a multi-system operation, to generate log records that reflect work done by said each system as part of executing a respective portion of a plurality of portions of the particular multi-system operation instance, wherein the work done by each system of the plurality of systems includes storing, as part of its respective portion of the particular multi-system operation instance, a respective correlation context, wherein the correlation context, stored by each system of the plurality of systems, comprises values, of a set of context attributes, describing a state of  the particular multi-system operation instance, wherein the correlation context, stored by each system of the plurality of systems, includes at least a particular correlation identifier that uniquely identifies the particular multi-system operation instance, and wherein the correlation context, stored by each system of the plurality of systems, is associated with the operation log records that reflect work done by said each system as part of executing the particular multi-system operation instance” in combination with “determining that a set of operation log records, all of which are associated with the particular correlation identifier, satisfies a particular audit log rule based on evidence of anomalous behavior associated with the particular multi-system operation instance, and in response to determining that the set of operation log records satisfies the particular audit log rule, automatically storing the set of operation log records into an audit log data store”.
The dependent claims 2-9, 11-14, 16-19, 21, and 22, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                January 26, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164